DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/10/2022 has been entered:  Claims 1-9, 11-20, and 22-30 remain pending in the present application.
Claims 6-7, 11-17,  22,  24, and 26-29 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The final clause of claim 30 recites stomal fluid behavior “relative” to the proximal and distal surfaces of the carrier sheet. Merriam Webster defines the term as “having a relation or connection to another thing”. It is unclear how stomal fluid may “leak” or “act” in relation to the carrier sheet, or how this limitation would be different than the stomal fluids leaking “past” the proximal surface, or “acting on” the distal surface of the carrier sheet as described in claim 1. Accordingly, it is unclear how Applicant intends to use the term “relative”. The specification does not clearly redefine the term, thus the metes and bounds of the claim cannot be determined.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 18-20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stroebech et al. (US 2010/0204665 A1), hereinafter Stroebech, in view of Sanada et al. (US 5,942,186 A1), hereinafter Sanada and Edvardsen et al. (US 2012/0143155 A1), hereinafter Edvardsen
	
	Regarding claim 1, Stroebech teaches an ostomy appliance for attachment round a stoma of a user (Figs. 1-6; Abstract), the appliance comprising:
-a carrier sheet having a proximal surface and a distal surface and a through-going hole extending through the carrier sheet from the proximal surface to the distal surface (Abstract, Paragraph 2 and 13 describe a backing layer and aperture; the proximal and distal surfaces being inherent to a layer; Paragraph 75 indicates specifically a separate backing layer for the second adhesive layer; this second backing layer would be the carrier sheet as claimed);
-a first adhesive material disposed on the proximal surface of the carrier sheet and configured to adhere the appliance to a peristomal surface of the user (first adhesive, e.g. Fig. 1, element 11); and
-a second material disposed at least on a portion of the distal surface of the carrier sheet, the second material configured to dissipate in response to exposure to stomal fluids (i.e. second adhesive; Paragraph 90 describes how this second backing layer is placed between the first and second adhesive layers).
	Stroebech does not explicitly teach a signal generator in communication with the second material and adapted to provide an indicator signal when dissipation of the second material reaches a pre-defined threshold,  or the first adhesive material has a first dissipation rate in response to contact with the stomal fluids and the second material has a second dissipation rate in response to contact with the stomal fluids, and the second dissipation rate is higher than the first dissipation rate such that the second material is adapted to dissipate before the first adhesive material dissipates;
wherein the signal generator provides an indicator signal to predict potential future leakage of the stomal fluids past the first adhesive material on the proximal surface of the carrier sheet in response to stomal fluids acting on the second material on the distal surface of the carrier sheet.
	In the same field of endeavor, Sanada teaches an ostomy appliance (Figs. 1 and 4b; Abstract) having an adhesive material comprising and a signal generator within said adhesive (Col. 2, lines 40-50), where the adhesive material is adapted to provide an indicator signal when dissipation of the second material reaches a threshold value (the threshold being the amount of exposure required to release the color reaction and would be an inherent property of the adhesive material; Col. 3, lines 37-41 describes how body fluids permeate into the adhesive to reach the signal generator, which would require dissipation of the surrounding material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator of Sanada. Doing so would allow for a visual indication of a potential leak (Col. 2, lines 12-19).
	Stroebech and Sanada still do not explicitly teach the first adhesive material has a first dissipation rate in response to contact with the stomal fluids and the second material has a second dissipation rate in response to contact with the stomal fluids, and the second dissipation rate is higher than the first dissipation rate such that the second material is adapted to dissipate before the first adhesive material dissipates;
wherein the signal generator provides an indicator signal to predict potential future leakage of the stomal fluids past the first adhesive material on the proximal surface of the carrier sheet in response to stomal fluids acting on the second material on the distal surface of the carrier sheet.
	In the same field of endeavor, Edvardsen teaches an ostomy device (Fig. 1; Abstract) which teaches a signal generating material having higher dissipation rate than a first adhesive material in order to provide advance warning before the first adhesive material fails and leaks (Paragraph 18 describe how effluent from the stoma migrates under the adhesive wafer, and the need to determine leakage at an early stage e.g. before the effluent reaches the end of the adhesive wafer; Paragraphs 22 and 27 describe how the signal generating material dissipates before the adhesive material to create an earlier color reaction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech and Sanada specifically to make the dissipation rate of the second, signal generator material have a higher dissipation rate as taught by Edvardsen. Doing so would result in the indicator signal occurring earlier to signal potential future leakage of the adhesive material. Doing so would be obvious in order to leave time for changing the wafer before the leakage has progressed too far (Paragraphs 18 and 22 of Edvardsen).

	Regarding claim 2, the combination of Stroebech, Sanada, and Edvardsen substantially disclose the invention as claimed. Sanada further teaches the signal generator being applied onto the surface of the adhesive, or embedded within the adhesive (Col. 2, lines 20-25 and 40-50, and Col. 3, lines 30-56; particularly when embedded, the signal generator would be provided between the distal surface of the carrier and a portion of the second material).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator being provided between the distal surface of the carrier sheet and at least a portion of the second material. Doing so would also allow for a visual indication of a potential leak (Col. 2, lines 12-19).
	In addition, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, Stroebech teaches the second material being in a number of configurations (e.g. figs. 5 and 6 show the second material 52 and 62 being on opposite sides of the first adhesive material, and thus the incorporated adhesive positioning relative to the second material and carrier sheets would change as well).
	 
	Regarding claim 3, the combination of Stroebech, Sanada, and Edvardsen substantially disclose the invention as claimed. Sanada further teaches the signal generator being applied onto the surface of the adhesive, or embedded within the adhesive (Col. 2, lines 20-25 and 40-50, and Col. 3, lines 30-56; in either case, the signal generator would be attached to the distal surface of the carrier sheet either directly or via the adhesive).
 	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator being attached to a distal surface of the carrier sheet. Doing so would allow for a visual indication of a potential leak (Col. 2, lines 12-19).
	Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In addition, Stroebech teaches the second material being in a number of configurations (e.g. figs. 5 and 6 show the second material 52 and 62 being on opposite sides of the first adhesive material, and thus the incorporated adhesive positioning relative to the second material and carrier sheets would change as well).
	
	Regarding claim 4, the combination of Stroebech, Sanada, and Edvardsen substantially disclose the invention as claimed. Sanada further teaches the signal generator being provided as a chemical substance (Col. 4, lines 40-44 provide an example of said signal generator as a chemical substance). As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator as a chemical substance. Doing so would also allow for a visual indication of a potential leak (Col. 2, lines 12-19).

	Regarding claim 5, the combination of Stroebech, Sanada, and Edvardsen substantially disclose the invention as claimed. Sanada further teaches the signal generator being provided as a compound of two or more substances (Col. 4, lines 40-44 provide an example of said signal generator as a compound of polymers and dye). As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator as a compound of two or more substances. Doing so would also allow for a visual indication of a potential leak (Col. 2, lines 12-19).

	Regarding claim 8, the combination of Stroebech, Sanada, and Edvardsen substantially disclose the invention as claimed. Sanada further teaches the signal generator comprising a colorant (Col. 3, lines 17-30 and Col. 4, lines 40-44 provide an example of said signal generator comprising dye). As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator comprising a colorant. Doing so would also allow for a visual indication of a potential leak (Col. 2, lines 12-19).

	Regarding claim 9, the combination of Stroebech, Sanada, and Edvardsen substantially disclose the invention as claimed. Stroebech further teaches the second material being an adhesive (Paragraph 46; also see Paragraphs 90-96). Sanada also teaches the signal generator used in conjunction with adhesive (Col. 3, line 60 - Col. 4, line 4, for example).

	Regarding claim 18, the combination of Stroebech, Sanada, and Edvardsen substantially disclose the invention as claimed. Stroebech further teaches the aperture is adjustable and adapted to receive the stoma of the user (Paragraph 2).

	Regarding claim 19, the combination of Stroebech, Sanada, and Edvardsen substantially discloses the invention as claimed. Stroebech does teach the use of a bag (Paragraph 16). Stroebech, Sanada, and Edvardsen do not explicitly teach the collecting bag attached to the distal surface of the carrier sheet.
	Edvardsen further teaches an ostomy appliance (Figs. 3 and 4) comprising a carrier sheet (element 1) having adhesive on a distal surface (element 4), said adhesive being for attachment of a bag (Paragraph 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech, Sanada, and Edvardsen to attach the bag to the distal surface of the carrier sheet as taught by Edvardsen. Doing so would allow for analogous receiving of body fluids and would be advantageous in making the underlying color reaction more easily visible (Paragraph 35).

	Regarding claim 20, the combination of Stroebech, Sanada, and Edvardsen substantially discloses the invention as claimed. Stroebech further teaches the collecting bag is detachable attached to the distal surface of the carrier sheet (Paragraphs 85 and 87). Edvardsen also teaches the collecting bag is detachable attached to the distal surface of the carrier sheet (Figs. 3 and 4, element 4; Paragraph 44).

	Regarding claim 30, Stroebech teaches an ostomy appliance for attachment around a stoma of a user (Figs. 1-6; Abstract), the appliance comprising:
	a carrier sheet having a proximal surface and a distal surface and a through-going hole extending through the carrier sheet from the proximal surface to the distal surface (Abstract, Paragraph 2 and 13 describe a backing layer and aperture; the proximal and distal surfaces being inherent to a layer; Paragraph 75 indicates specifically a separate backing layer for the second adhesive layer; this second backing layer would be the carrier sheet as claimed);
	a first adhesive material disposed on the proximal surface of the carrier sheet and configured to adhere the appliance to a peristomal surface of the user (first adhesive, e.g. Fig. 1, element 11); and
	a second material disposed at least on a portion of the distal surface of the carrier sheet, the second material configured to dissipate in response to exposure to stomal fluids (i.e. second adhesive; Paragraph 90 describes how this second backing layer is placed between the first and second adhesive layers).
	Stroebech does not explicitly teach a signal generator in communication with the second material,  or the first adhesive material has a first dissipation rate in response to contact with the stomal fluids and the second material has a second dissipation rate in response to contact with the stomal fluids, and the second dissipation rate is higher than the first dissipation rate such that the second material is adapted to dissipate before the first adhesive material dissipates to allow the signal generator to signal a future leakage of the stomal fluids relative to the proximal surface of the carrier sheet in response to the stomal fluids acting relative to the distal surface of the carrier sheet.
	In the same field of endeavor, Sanada teaches an ostomy appliance (Figs. 1 and 4b; Abstract) having an adhesive material comprising and a signal generator within said adhesive (Col. 2, lines 40-50), where the adhesive material is adapted to provide an indicator signal when dissipation of the second material reaches a threshold value (the threshold being the amount of exposure required to release the color reaction and would be an inherent property of the adhesive material; Col. 3, lines 37-41 describes how body fluids permeate into the adhesive to reach the signal generator, which would require dissipation of the surrounding material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator of Sanada. Doing so would allow for a visual indication of a potential leak (Col. 2, lines 12-19).
	Stroebech and Sanada still do not explicitly teach the first adhesive material has a first dissipation rate in response to contact with the stomal fluids and the second material has a second dissipation rate in response to contact with the stomal fluids, and the second dissipation rate is higher than the first dissipation rate such that the second material is adapted to dissipate before the first adhesive material dissipates to allow the signal generator to signal a future leakage of the stomal fluids relative to the proximal surface of the carrier sheet in response to the stomal fluids acting relative to the distal surface of the carrier sheet.
	In the same field of endeavor, Edvardsen teaches an ostomy device (Fig. 1; Abstract) which teaches a signal generating material having higher dissipation rate than a first adhesive material in order to provide advance warning before the first adhesive material fails and leaks (Paragraph 18 describe how effluent from the stoma migrates under the adhesive wafer, and the need to determine leakage at an early stage e.g. before the effluent reaches the end of the adhesive wafer; Paragraphs 22 and 27 describe how the signal generating material dissipates before the adhesive material to create an earlier color reaction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech and Sanada specifically to make the dissipation rate of the second, signal generator material have a higher dissipation rate as taught by Edvardsen. Doing so would result in the indicator signal occurring earlier to signal potential future leakage of the adhesive material. Doing so would be obvious in order to leave time for changing the wafer before the leakage has progressed too far (Paragraphs 18 and 22 of Edvardsen)

	Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stroebech, Sanada, and Edvardsen as applied to claim 1 above, and further in view of Thirstrup et al. (US 2013/0231620 A1), hereinafter Thirstrup.

	Regarding claim 23, the combination of Stroebech, Sanada, and Edvardsen substantially discloses the invention as claimed. They do not explicitly teach the signal generator comprising a sensor.
	In the same field of endeavor, Thirstrup teaches  an ostomy leak sensor (Figs. 1 and 4; Abstract) comprising a signal generating sensor (elements 7 and 9; Paragraphs 81 and 100).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech, Sanada, and Edvardsen to comprise the sensor of Thirstrup. Doing so would allow for analogous detecting of leakage and would also allow for said leak detection to be transmitted to a service center or nurse (Paragraph 121 of Thirstrup).

	Regarding claim 25, the combination of Stroebech, Sanada, and Edvardsen substantially discloses the invention as claimed.
	Thirstrup further teaches the signal generator being adapted to sense liquid (Abstract and Paragraphs 100 and 123 describe detection of liquids and leaks).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech, Sanada, and Edvardsen to comprise the sensor of Thirstrup. Doing so would allow for detecting of leaks or liquid and would also allow for said leak detection to be transmitted to a service center or nurse (Paragraph 121 of Thirstrup).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every drawing objection previously set forth in the non-final office action mailed 5/11/2022. All previous objections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	Stroebech remains the primary reference over which the present claims are deemed unpatentable, for disclosing a majority of the claimed invention.
Previously introduced teaching reference Edvardsen is introduced as a secondary reference in the present rejections of claims 1 and 30 for disclosing and/or rendering obvious the newly amended limitations of the first adhesive material has a first dissipation rate in response to contact with the stomal fluids and the second material has a second dissipation rate in response to contact with the stomal fluids, and the second dissipation rate is higher than the first dissipation rate such that the second material is adapted to dissipate before the first adhesive material dissipates to allow the signal generator to signal a future leakage of the stomal fluids.
Claim 19 also remains rejected over Stroebech, Sanada, and Edvardsen with claim 21 having been canceled.	
	Thirstrup is maintained as a teaching reference over which claims 23 and 25 are deemed unpatentable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                              

/PHILIP R WIEST/Primary Examiner, Art Unit 3781